Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose the following limitations in combination with the other limitations in the claims:
“an error module configured to detect an error associated with a tooth of the crank pulse wheel and calculate a revised buffer value based on the error; and
a position module configured to determine an angular position of the crank pulse wheel based on the revised buffer value and broadcast the angular position to one or more vehicle systems of the vehicle” in claim 1;
“calculate a revised buffer value based on the error;
determining an angular position of the crank pulse wheel based on the revised buffer value; and
broadcasting the angular position to one or more vehicle systems of the vehicle” in claim 11; and 
“calculating a buffer value for the sliding buffer corresponding to a collection of teeth represented in the sliding buffer;
detecting an error associated with a tooth of the crank pulse wheel; calculating a revised buffer value based on the error; updating a confidence parameter based on the revised buffer value; determining an angular position of the crank pulse wheel based on the revised buffer value; and
broadcasting the angular position to one or more vehicle systems of a vehicle” in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844.  The examiner can normally be reached on 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH J DALLO/Primary Examiner, Art Unit 3747